Citation Nr: 0601618	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active service from January 1942 to June 
1945.  He died in February 1983.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO), 
that denied the above claim.

In May 1996, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death as 
being not well grounded.  In June 1997, the Board denied 
reconsideration of the claim.  In April 1999, the Court of 
Appeals for Veterans Claims (CAVC) affirmed the Board's May 
1996 decision.  On June 12, 2000, the Federal Circuit Court 
affirmed the Board and CAVC decisions.

According to the Veteran's Claims Assistance Act of 2000 
(VCAA,) claims finally adjudicated as not well grounded 
between July 14, 1999, and the date of enactment can be 
readjudicated.  In the May 2002 rating decision, the RO 
readjudicated the appellant's claim based upon the VCAA.  The 
appellant perfected an appeal as to the May 2002 rating 
decision.  

In June 2003, the Board remanded the case to the RO for 
additional development and due process requirements.  In July 
2004, the Board again remanded the case to the RO for 
additional development and due process requirements.  In June 
2005, the Board referred the veteran's case for a medical 
opinion under the VHA Directive 2000-049; Veterans Claims 
Assistance Act of 2000 (VCAA)(codified at 38 U.S.C.A. § 5100 
et seq. (West 2002)); 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901 (2005).  Opinions were rendered in June 2005 
and July 2005.  

Following receipt of the opinions, the Board provided the 
appellant an opportunity to review and respond to the medical 
opinions.  A response was received in September 2005.  The 
case is now ready for appellate review.


FINDINGS OF FACT

1.  A disability related to active military service was not 
the principal or a contributory cause of the veteran's death.

2.  Neither the veteran's pancreatic cancer nor his death 
were proximately caused by VA medical treatment rendered in 
1982.  


CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  The Court did state that an 
appellant does have the right to VCAA content-complying 
notice and proper subsequent VA process.  

As noted, the RO readjudicated the appellant's claim based 
upon the VCAA in May 2002.  Prior to that readjudication, in 
February 2001 the RO sent the claimant a letter notifying her 
of the readjudication based upon the VCAA.  The appellant was 
told of what was required to substantiate her claim and of 
her and VA's respective duties, and was asked to submit 
evidence and/or information to the RO.  Additional letters 
were sent to appellant in July 2003 and August 2004.  

To the extent that adequate notice to the appellant as 
required by 38 U.S.C.A. § 5103(a), was not provided until 
after the initial unfavorable decision by the agency of 
original jurisdiction, any defect in this regard is harmless 
error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  The 
appellant has had ample time to provide information and 
evidence in support of this claim, which was initially denied 
by the Board in 1996.  Based on the information and evidence 
obtained after adequate notice was provided, there is simply 
no indication that disposition of the appellant's claim would 
have been different had she received pre-adjudicatory notice.  
The content of the notice provided fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
appellant in January 2005.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains the veteran's available service records 
and the terminal treatment records.  The appellant has not 
identified the existence of any outstanding evidence relevant 
to the claim.  Her responses to the development letters only 
reiterate her contentions.  In September 2004, her attorney 
stated that they had submitted all records.  VA has obtained 
several medical opinions, and provided the claimant 
opportunity to review and respond to that evidence.  Two VHA 
opinions were obtained, dated in June and July 2005.  

The appellant's attorney provided a response to the VHA 
opinions, dated in September 2005.  In his response, he 
requested that the file be returned to the oncologist who 
authored one of the VHA opinions for further clarification 
based on a perceived inaccuracy of the medical opinion.  The 
Board does not find that additional development is necessary.  
The opinion rendered was based on the oncologist's assessment 
and interpretation of the facts contained in the claims 
folder.  The attorney has presented what amounts to a 
difference of opinion with the examiner's opinion.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
examiner's opinion is not inconsistent with the record, and 
is not otherwise inadequate.  An additional or clarifying 
opinion is unnecessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
appellant's claim on the merits.

II.  Cause of death

The appellant, the veteran's widow, seeks service connection 
for the cause of his death.  She theorizes that the veteran 
had skin cancer which was caused by the extreme heat and 
sunlight he was forced to endure while serving in North 
Africa.  She also asserts that the veteran's multiple skin 
cancers metastasized to cause the pancreatic cancer which 
lead to his ultimate demise.  Finally, she asserts that the 
VA Medical Center (VAMC) in Big Springs, Texas, failed to 
properly diagnose the veteran's fatal pancreatic cancer in 
1982, thus hastening his death.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110.  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where a veteran who served for 90 days or 
more develops a chronic disease, including a malignant tumor, 
to a degree of 10 percent or more within the one year period 
from the date of separation from service, the disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  

Additionally, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

At the time of the veteran's death, service connection was in 
effect for paralysis of the right trigeminal nerve, evaluated 
as 30 percent disabling; residuals of frozen feet, evaluated 
as 10 percent disabling; hemorrhoids evaluated as 
noncompensable; and osteomyelitis, evaluated as 
noncompensable.  The appellant does not contend, nor does the 
evidence show, that any of these disabilities were related to 
the veteran's death.

Service medical records show that the veteran was 
hospitalized in May 1943 with a vascular nevus of the left 
lower eyelid of five months' duration.  The nevus vascularis 
was excised on the left lower eyelid that same month.  A 
small mole was also removed from his cheek and left side of 
his nose.  The cause of the eyelid nevus was reported as 
unknown.  In October 1943, the veteran was treated for severe 
acute impetigo of the hands, cause undetermined.  On 
separation examination from service in June 1945, the skin 
was described as normal except for a scar of the right 
rectus.  No findings, treatment, or diagnosis related to 
cancer was reported.
 
In 1947 and in 1950, the veteran underwent VA examinations.  
It was noted on both occasions that he had two moles in the 
center of his forehead which were pea-sized. No findings, 
treatment or diagnosis related to cancer were made.
 
From January to April 1951, the veteran was hospitalized by 
VA in Texas for treatment of a nonservice-connected 
disability diagnosed prior to admission as partial paralysis 
of the right leg and foot.  While hospitalized, he noted some 
scaling and ulcerative lesions of the skin of his face and 
forehead and behind the left ear.  These were felt to be 
areas of hyperkeratosis and were subjected to 
electrocoagulation with successful healing.  At the same 
time, the skin area behind the left ear, which was 
approximately 1-centimeter in diameter was excised and the 
wound was closed under local anesthesia. The microscopic 
report on this latter lesion was given as basal cell 
epithelioma.  The pertinent diagnoses were hyperkeratosis of 
the skin of the face and epithelioma (carcinoma) basal cell 
of the skin of the neck.  There is also a record of treatment 
for epithelioma (carcinoma) basal cell on skin of neck in May 
1951 at the Big Springs VAMC.  
 
In May 1952, the veteran was hospitalized by VA complaining 
of hyperkeratosis of the face of several years' duration.  It 
was noted he had been hospitalized previously for an 
orthopedic condition and that hyperkeratosis had been treated 
at that time.  During this hospitalization, multiple 
hyperkeratosis of the face, nose and ears were removed by 
electrodesiccation.  The diagnosis was hyperkeratosis of the 
skin of the face.
 
In April 1958, the veteran was hospitalized for a lesion of 
the left upper lip and left shoulder of one-year duration.  
After a routine workup, he was taken into surgery and a 
pigmented nevus was excised under local anesthesia from the 
left upper lip and left shoulder.  The diagnoses were 
pigmented nevus of the left upper lip and left shoulder.
 
In February 1962, R.D. Cole, M.D. stated that on examination, 
he found lesions of the veteran's face which could represent 
benign basal cell nevi or early basal cell carcinoma.

In March 1964, the veteran was shown to have a skin lesion of 
the abdomen, basal cell epithelioma with chronic 
inflammation.
 
In October 1966, the veteran was hospitalized by VA for 
unrelated medical disabilities.  On discharge diagnosis, it 
was noted that he had leukoplakia buccalis of the mandibular 
ridge.  In March 1968, the veteran was treated for basal cell 
carcinoma of the left ear lobe.
 
In April 1968, the veteran was hospitalized by VA for removal 
of basal cell cancer of the right ear.  In October 1968, he 
was again hospitalized by VA for checkup on squamous cell 
carcinoma of the right ear which was stated to have been 
inadequately excised in March 1968.  Reexcision was 
accomplished.  Also during this hospitalization, the veteran 
had excision of lesions of the nose and treatment of lesions 
on the neck.
 	
From May to September 1969, the veteran was hospitalized by 
VA for recurrent epidermoid carcinoma of the right ear.  He 
had a full thickness excision of recurrent carcinoma.  The 
discharge diagnosis was basal cell carcinoma and epidermoid 
carcinoma of the right ear.
 
In July 1969, three service acquaintances of the veteran 
disclosed in a statement to VA that the veteran had growths 
removed from his eyelids during active service in 1943. 

In August 1969, J.C. Terry, M.D. reported that he treated the 
veteran from 1961 to 1967 for lesions of the face, neck, and 
scalp which had the appearance of keratoses; however, some 
could have been early squamous carcinoma.  None were 
biopsied, and they healed without recurrence. 

VA treatment records show that in March 1970, the veteran was 
treated for basal cell carcinoma of the face and neck.  In 
March 1974, he was treated for basal cell carcinoma of the 
left nose.  In April 1975, there were findings of basal cell 
carcinoma of the back.  From May to June 1975, the veteran 
was treated for basal cell carcinoma of the left lower 
eyelid.  Additional medical records are contained in the 
claims folder showing treatment of basal cell carcinoma and 
actinic keratoses.  

In May 1982, the veteran was hospitalized at the VAMC Big 
Springs with complaints of generalized abdominal pain and 
constipation for the past four weeks.  Pertinent diagnoses 
included constipation, resolved.  The veteran underwent 
surgery for partial bowel obstruction in August 1982.  During 
hospitalization in September 1982, the diagnosis was possible 
partial intestinal obstruction versus obstipation.

VA hospital records show that from October 18, 1982, to 
November 17, 1982, the veteran was hospitalized at the Dallas 
VAMC for pancreatic carcinoma and colon dysplasia in sigmoid 
colon.  
      
The veteran died in February 1983.  His death certificate 
indicates that he died of carcinoma of the pancreas.  No 
other disabilities were listed as contributing to his death.  
There was no autopsy performed.
      
VA obtained several medical opinions in this matter.  One 
such opinion is dated in January 2002 and authored by a VA 
physician's assistant.  That examiner reviewed the claims 
folder which included service medical records and post-
service records dating up to the veteran's hospitalization in 
late 1982 for constipation and abdominal pain.  The examiner 
noted that ultraviolet (UV) exposure is a pre-cursor to the 
development of basal and squamous cell carcinoma; however, 
one must remember that the veteran lived in Texas after 
service.  The examiner concluded that given the veteran's 
residence after service, it was uncertain whether UV light of 
an intensified nature triggered the development of these 
lesions or if the veteran had a predisposition to development 
of these conditions.

The examiner also explained that a search of medical 
literature disclosed no clear connection between development 
of pancreatic cancer and a prior history of skin cancer.  The 
examiner indicated that certain factors which would increase 
risk for development of pancreatic cancer were unknown to him 
in this veteran.  He opined that the veteran had a history of 
multiple skin carcinomas consisting of basal and squamous 
cell lesions, onset and development of which were 
approximately six years after service in North Africa.  It 
was uncertain whether the veteran was predisposed to develop 
these conditions.  In view of the absence of a confirmed 
diagnosis of pancreatic cancer and absence of autopsy 
results, it was highly unlikely that the pancreatic cancer 
was of metastatic origins.  Although melanoma was claimed, 
the veteran had no history of melanoma diagnosis at anytime.  
      
Also of record are copies of medical literature on the causes 
of skin cancers, pancreatic cancer, and the effects of sun 
exposure of the development of skin cancers.  

The claimant submitted a medical opinion dated in September 
2002 authored by Ed Etier, Jr., M.D.  Dr. Etier stated he 
reviewed the information sent from the claimant's attorney 
and that this indicated the veteran was exposed to sunlight 
and extreme heat in North Africa during the military.  He 
also noted the veteran had several lesions removed from his 
skin in service and that subsequent mole lesions and plastic 
revisions.  Dr. Etier stated that it was "a well known fact 
that most skin malignancies are the result of chronic 
exposure to heat and sunlight," and he had "no doubt" that 
the veteran's "service in N. Africa was a major cause of his 
basal cell and squamous cell skin cancers."  

Another VA-obtained opinion is dated in February 2004.  The 
author, a Board-certified hematologist from a VA Medical 
Center's oncology department, stated he spent four hours 
reviewing the medical history and information.  As to the 
date of onset of veteran's skin cancer, the doctor opined 
that the veteran had recurrent squamous cell and basal cell 
carcinomas, though the doctor did not see the actual 
pathology reports in the record.  He noted the veteran was in 
North Africa from June 1942 to June 1945, and that he 
thereafter had many years of non-service sun exposure.  He 
noted that although ultraviolet light exposure was a 
potential cause of skin cancer, it was impossible to predict.  
However, he did find it was less likely than not that the 
start of the skin cancer was triggered while the veteran was 
in service, and was between the ages of 34 and 37.  He noted 
that the tumor removed in service was a vascular nevus and 
not a skin cancer.  He also noted there was nothing in 
service that could have triggered the pancreatic cancer, and 
it was not triggered by sun exposure.  He noted the most 
likely potential etiology in the veteran was cigarette 
smoking.  He also stated that although both skin cancer and 
pancreatic cancer were of epithelial origins, the epithelium 
of origin was totally different.  The skin cancer epithelium 
was the skin, whereas the epithelium of the pancreatic cancer 
is the pancreatic tissue itself, which is modified epithelium 
of the gastrointestinal tract.  Thus the etiology, the site 
of origin, is totally different.  The doctor emphasized there 
is no evidence the skin cancer metastasized to the pancreas, 
thus it was "less likely than not" that it metastasized to 
the pancreas.  The examiner noted that the surgical 
description, that of a rock hard mass at the head of the 
pancreas involving part of the stomach, was the typical 
presentation of a primary tumor of the pancreas.  He noted 
that the absence of pathological report prevented knowing for 
sure whether it was an adenomcarcinoma versus a squamous or 
basal cell.  

The examiner further concluded that there was no association 
or any evidence to suggest the veteran's skin cancer 
contributed to the veteran's death by making the pancreatic 
cancer any worse.  The examiner further found no evidence 
that the care the veteran received in the VA contributed to 
the veteran's demise, and that he did not think that there 
was any evidence of negligence or failure to diagnoses in the 
record.  He stated that there was no evidence to support that 
there was any type of relationship between the VA treatment 
afforded the veteran in 1982 and his pancreatic cancer and/or 
his death.

Another VA-obtained opinion is dated in August 2004.  This 
was conducted by a physician's assistant and co-signed by a 
physician.  The examiners reviewed the file and together 
found that it was less likely than not that: skin cancer 
contributed substantially or materially or otherwise 
contributed to the veteran's death; skin cancer aided or lead 
to the production of death; that the effects of removal of 
the skin cancers and general impairment of health related to 
the skin cancer rendered the veteran materially less capable 
of restricting the effects of pancreatic cancer.  

In January 2005, a VA physician specialist in digestive 
conditions certified that he reviewed the record and 
concurred totally with the February and August 2004 VA 
opinions.  

Subsequently, appellant asked for another specialist opinion, 
specifically from an oncologist.  The Board obtained two 
opinions, dated in June and July 2005.  

The opinion dated in June 2005 is authored by an oncologist.  
This examiner reviewed the file and concluded that the date 
of the veteran's first detectable tumor (basal cell 
carcinoma) was 5 1/2  years after service.  He felt the 
veteran's 3 1/2 years in Africa was only significant in 
contributing to the total number of years of his chronic 
sunlight exposure, but was definitely not the main cause of 
his basal cell carcinoma.  He also strongly disagreed with 
Dr. Etier's opinion that the sun exposure in service was the 
main cause of that basal cell carcinoma.  He stated that Dr. 
Etier's statement that the veteran had squamous cell 
carcinoma was in error.  The VHA oncologist explained that a 
close reading of the record, based on his expertise, led him 
to conclude the veteran did not have squamous cell carcinoma.  
He also concluded that the veteran's multiple skin cancers 
did not contribute substantially or materially to his death, 
combine to cause death, aid or lend to the production of 
death, or have a material influence in accelerating his 
death.  He cited the fact that the basal cell carcinoma had 
no deteriorating effect on the immune system.  Moreover, he 
opined that skin cancer, specifically basal cell carcinoma, 
was absolutely unrelated to the veteran's pancreatic cancer.  

With respect to pancreatic cancer, the doctor noted that it 
was first symptomatic 40 years after the veteran's separation 
from service and was not related to his active service.  This 
cancer probably started 5 to 10 years before symptoms 
appeared, and was likely due to smoking.  The examiner 
emphasized that the types of cancer of the basal cell and 
pancreas were completely unrelated.  He noted that all organs 
have epithelial cells, and that there was no etiological 
connection between the veteran's cancer of skin epithelium 
and pancreatic epithelium.  He also stated it was extremely 
unlikely for basal cell carcinoma to metastasize to 
pancreatic cancer, and that the veteran's skin cancer did not 
cause or aggravate his pancreatic cancer.  Finally, the 
examiner concluded that the veteran's pancreatic cancer 
and/or death was not caused by any medical treatment afforded 
him by VA in 1982, and that even though he was not offered he 
service of medical oncology, this was not medical negligence.  
He noted that the discovery of cancer in late 1982 and death 
in February 1983 was consistent with the survival rate for 
unresectable pancreatic cancer.  

In July 2005, a chief of staff of a VA dermatology department 
reviewed the file and issued an additional VHA opinion.  That 
doctor stated that basal cell carcinoma is strongly linked to 
ultraviolet light and that the veteran's active duty in North 
Africa could certainly have contributed to the development of 
these lesions.  Given the number of years the veteran spent 
in Texas versus in North Africa, an estimate of 10 percent 
contribution of his service duty to his skin cancer would be 
generous.  The doctor also concluded that there was no 
indication that skin cancer contributed to the veteran's 
death in any way.  Moreover, treatments rendered for skin 
cancer would not make the veteran more susceptible to 
pancreatic cancer.  She further explained that it was 
extremely rare for basal cell carcinoma to metastasize.  She 
stated there had been no reported instance of basal cell 
carcinoma metastasizing to the pancreas.  

The Board finds that the preponderance of the evidence is 
against the claim of service connection for the cause of the 
veteran's death.  The overwhelming weight of the medical 
opinion evidence is against the claimant's theories.  The 
attorney has essentially challenged the opinions of the VHA 
doctors by disagreeing with the interpretation of the facts.  
As a lay person, the attorney is not competent to offer a 
medical opinion and consequently his statements to the extent 
that he challenges the opinion of the doctor's conclusions do 
not constitute medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The appellant's medical opinions, and 
those of the attorney, are accorded no probative weight, as 
neither a layperson nor the Board is competent to supplement 
the record with unsubstantiated medical conclusions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The veteran's death certificate indicates that he died of 
carcinoma of the pancreas.  In this case, there is no 
competent evidence of record indicating that his carcinoma of 
the pancreas had its onset during service or within one year 
thereafter, or is related to any in-service disease or 
injury.  There is no competent evidence showing the existence 
of carcinoma of the pancreas until more than 35 years 
following the veteran's separation from service, and the VA 
examiners in February 2004 and June 2005 specifically 
concluded that it was not related to service.  

The evidence of record concerning the relationship between 
the veteran's skin cancer and his active service, including 
opinions from Dr. Etier and VA examiners, is conflicting.  
Regardless, even if it the Board were to determine that the 
veteran's skin cancer was service connected, the claim for 
service connection for the cause of his death would still be 
denied for the following reasons.

There is no competent evidence of record showing that the 
veteran's skin cancer metastasized to his pancreas or that it 
caused or aggravated his fatal pancreatic cancer.  See 
38 C.F.R. § 3.310.  The VA examiner in January 2002 stated 
that it was highly unlikely that the veteran's pancreatic 
cancer was of metastatic origin.  The February 2004 VA 
examiner stated that it was "less likely than not" that the 
skin cancer metastasized to the pancreas and that there was 
no association or any evidence to suggest that he veteran's 
skin cancer contributed to his death by making the pancreatic 
cancer any worse.  The June 2005 VHA examiner also stated 
that skin cancer, specifically basal cell carcinoma, was 
absolutely unrelated to the veteran's pancreatic cancer.  He 
emphasized that the types of cancer of the basal cell and 
pancreas were completely unrelated and that it was extremely 
unlikely for basal cell carcinoma to metastasize to 
pancreatic cancer.  He further stated that the veteran's skin 
cancer did not cause or aggravate his pancreatic cancer.  In 
July 2005, the VHA examiner stated that treatments rendered 
for skin cancer would not make the veteran more susceptible 
to pancreatic cancer and further explained that it was 
extremely rare for basal cell carcinoma to metastasize.  She 
stated that there had been no reported instances of basal 
cell carcinoma metastasizing to the pancreas.  There is no 
competent evidence of record refuting these opinions.

Additionally, there is no competent medical evidence of 
record showing that the veteran's skin cancer caused or 
contributed to his death.  Again, the VA examiner in February 
2004 concluded that there was no association or any evidence 
to suggest that the veteran's skin cancer contributed to his 
death by making the pancreatic cancer any worse.  The VA 
opinion in August 2004 found that it was less likely than not 
that skin cancer contributed substantially or materially or 
otherwise contributed to the veteran's death; that skin 
cancer aided or lead to the production of his death; or that 
the effects of removal of the skin cancers and general 
impairment of health related to the skin cancer rendered the 
veteran materially less capable of restricting the effects of 
pancreatic cancer.  The VHA examiner in June 2005 also 
concluded that the veteran's multiple skin cancers did not 
contribute substantially or materially to his death, combine 
to cause death, aid or lend to the production of death, or 
have a material influence in accelerating his death.  He 
cited the fact that the basal cell carcinoma had no 
deteriorating effect on the immune system.  Finally, the VHA 
examiner in July 2005 stated that there was no indication 
that skin cancer contributed to the veteran's death in any 
way and that treatments rendered for skin cancer would not 
make the veteran more susceptible to pancreatic cancer.  Once 
again, there is no medical opinion to the contrary.

The appellant has also theorized that her husband's death was 
due to the VA medical care rendered him in 1982.  
Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were service 
connected.   A disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility.  In 
addition, the proximate cause of the disability or death must 
be either carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.   38 U.S.C.A. § 1151.  Effective 
September 2, 2004, 38 C.F.R. § 3.361 was promulgated for 
claims filed as of October 1, 1997.  Prior to that time, 38 
C.F.R. § 3.358 is to be applied.  

The preponderance of the evidence is against this theory.  In 
February 2004, the VA hematologist found no evidence that the 
care the veteran received from VA contributed to his demise, 
and that he did not think that there was any evidence of 
negligence or failure to diagnoses in the record.  He stated 
that there was no evidence to support that there was any type 
of relationship between the VA treatment afforded the veteran 
in 1982 and his pancreatic cancer and/or his death.  The VHA 
examiner in June 2005 also concluded that the veteran's 
pancreatic cancer and/or death was not caused by any medical 
treatment afforded him by VA in 1982, and that even though he 
was not offered he service of medical oncology, this was not 
medical negligence.  He noted that the discovery of cancer in 
late 1982 and death in February 1983 was consistent with the 
survival rate for unresectable pancreatic cancer.  In sum, 
there is no competent evidence of record showing that the 
veteran's pancreatic cancer and/or death was caused by VA 
treatment.  

The most probative evidence of record are the VHA opinions by 
the Board Certified oncologist and dermatologist, which 
considered the totality of the record including previous 
medical opinions.  The oncologist's opinion lists and 
discusses the bases for the conclusions contained in it 
clearly.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  The January 2002, 
February 2004, and August 2004/January 2005 opinions by the 
VA examiners were also considered; these too weigh heavily 
against the claim.  These detailed opinions, internally 
consistent and consistent with the factual record, constitute 
compelling evidence against the claim, and form a medical 
consensus.  

Finally, the Board notes that the appellant has submitted 
medical literature.  To the extent that she is attempting to 
extrapolate from this literature that the veteran's death is 
somehow related to his service or VA treatment, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).  The preponderance of 
the evidence is against the appellant's claim, and it must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
The Board regrets that a more favorable determination could 
not be made in this case.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


